UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CHRISTOPHER LEE KNAPP,

                               Plaintiff,

       -against-                                      3:18-cv-1253 (LEK/DEP)

SEAN M. FOX,

                        Defendant.
__________________________________


                                    DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Christopher Lee Knapp, who is incarcerated at Broome County

Correctional Facility (“Broome C.F.”), filed this case on October 24, 2018. Dkt. No. 1

(“Complaint”). Before the Court is his second application to proceed in forma pauperis (“IFP”).

Dkt. No. 7 (“Second IFP Application”).

II.    LEGAL STANDARD

       The statute governing a prisoner’s request to proceed IFP, 28 U.S.C. § 1915, provides that

“a certified copy of the trust fund account statement (or institutional equivalent) for the prisoner

for the 6-month period immediately preceding the filing of the complaint . . . obtained from the

appropriate official of each prison at which the prisoner is or was confined” must be submitted

with the request. § 1915(a)(2). In this district, prisoner may satisfy these requirements by

submitting: (1) a signed and completed IFP application; and (2) the inmate authorization form

issued by the Clerk’s office, which authorizes the prison to send the Court certified copies of the

prisoner’s inmate account statements and to disburse the required funds to the Court in
installments.1 L.R. 5.4(b). Once the prison receives the prisoner’s authorization to do so, it must

send to the Court the certified copy of the prisoner’s trust fund account statement for the prior six

months and make the required payments from the account. Leonard v. Lacy, 88 F.3d 181, 187

(2d Cir. 1996).

III.    DISCUSSION

       At the outset of this action, Plaintiff completed his portion of a first IFP application and

filed it with the Complaint. Dkt. No. 2 (“First IFP Application”). However, no prison official had

completed or signed the “Certificate” section on page 2 of that application, which asks an

“appropriate official at [the] institution of incarceration” to state the amount of money in the

inmate’s prison account. Id. Plaintiff also failed to submit an inmate authorization form, as

required by Local Rule 5.4(b)(1). Id. Therefore, the Court denied the application as incomplete,

administratively closed this case, and gave Plaintiff thirty days to submit an IFP application

“certified by an appropriate official at [Plaintiff’s] facility” along with “a signed Inmate

Authorization Form.” Dkt. No. 5 (“October Order”) at 2.

       On November 13, 2018, Plaintiff submitted his Second IFP Application along with an

inmate authorization form, Dkt. No. 7-1 (“Inmate Authorization Form”). His Second IFP

Application was again not signed by any prison official. Second IFP Appl. at 2. However,

Plaintiff submitted a signed letter stating that he had given the October Order and Second IFP

Application to a Lieutenant Hendrickson and Sergeant Kuher at Broome C.F., but that they

refused to complete or sign the application. Dkt. No. 7-2 (“Letter”). He states that these officials

“informed [Plaintiff] they don’t work for [him] and accused [him] of producing a false



         1
          If the Court grants the IFP application, the filing fee is paid over time from funds
 available in the plaintiff’s prison account. § 1915(b)(1).
document.” Id.

          In view of the obstacles allegedly imposed on Plaintiff by the foregoing correctional

officers, the Court is ordering the Broome County Sheriff’s Office, which oversees Broome C.F.,

to have Plaintiff’s Second IFP Application completed and signed by an appropriate official or

explain why it is declining to do so.

IV.       CONCLUSION

          Accordingly, it is hereby:

          ORDERED, that the thirty-day deadline established in the October Order for filing a

completed and signed IFP application is STAYED; and it is further

          ORDERED, that the Clerk shall serve copies of the docket, the Complaint (Dkt. No. 1),

the October Order (Dkt. No. 5), and the Second IFP Application (Dkt. No. 7) and its attachments,

including Plaintiff’s Letter (Dkt. No. 7-2), on the Sheriff of Broome County, New York; and it is

further

          ORDERED, that the Sheriff of Broome County or an authorized official at the Broome

County Correctional Facility shall, by December 12, 2018, either: (1) complete, sign, and submit

to the Court the “Certificate” portion of Plaintiff’s Second IFP Application (Dkt. No. 7 at 2); or

(2) submit an affidavit explaining the reason(s) he or she declines to do so.

          IT IS SO ORDERED.

Dated:           November 14, 2018
                 Albany, New York
